

Exhibit 10(c)
Trecora Resources Stock and Incentive Plan


Amended and Restated Restricted Stock Unit Agreement
BY RE-CONFIRMING THE GRANT OF RESTRICTED STOCK UNITS YOU CONSENT AND AGREE THAT
THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT GOVERN ANY PRIOR GRANTS (AS
SPECIFIED IN ANNEX A TO THIS AGREEMENT) ("PRIOR GRANTS") THAT YOU RECEIVED AND
SUPERSEDES ALL OTHER RELEVANT AGREEMENTS AND DOCUMENTS PERTAINING TO ALL PRIOR
GRANTS UNDER THE TRECORA RESOURCES STOCK AND INCENTIVE PLAN. YOU AGREE THAT THE
COMMON STOCK ISSUABLE UPON VESTING OF THIS AWARD WILL NOT BE RELEASED TO YOU
UNTIL AN EXECUTED VERSION OF THIS AGREEMENT HAS BEEN COLLECTED.
This Agreement is made and entered into as of the ___________________by and
between Trecora Resources, a Delaware corporation (the "Company") and you;
WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company make the Prior Grants to you;
WHEREAS, the Company adopted the Trecora Resources Stock and Incentive Plan, as
it may be amended from time to time (the "Plan") under which the Company is
authorized to grant restricted stock units to certain employees, directors and
other service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Amended and Restated Restricted Stock Unit Agreement ("Agreement") as if
fully set forth herein; and
WHEREAS, you desire to re-confirm your acceptance of the Prior Grants subject to
the terms and conditions of this Agreement.
NOW, THEREFORE, in good consideration of and mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the receipt of which
is here by acknowledged by the parties as follows:
1. The Grant.  Subject to the conditions set forth below, the Company hereby
re-confirms the Prior Grant of the Restricted Stock Unit awards contained in
Annex A, whereby each Restricted Stock Unit represents the right to receive one
share of common stock, par value $0.10 per share, of the Company ("Stock"), in
accordance with the terms and conditions set forth herein and in the Plan (the
"Award").  To the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable terms of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.  Terms that have their initial letter capitalized, but that are not
otherwise defined in this Agreement shall have the meanings given to them in the
Plan.
 

--------------------------------------------------------------------------------

2. No Shareholder Rights.  The Restricted Stock Units do not and shall not
entitle you to any rights of a holder of Stock prior to the date shares of Stock
are issued to you in settlement of the Award.  Your rights with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which rights become vested and the restrictions with respect to the
Restricted Stock Units lapse in accordance with Section 6.


3. Restrictions; Forfeiture.  The Restricted Stock Units are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
these restrictions are removed or expire as contemplated in Section 6 or 7 of
this Agreement and Stock is issued to you as described in Section 5 of this
Agreement.  The Restricted Stock Units are also restricted in the sense that
they may be forfeited to the Company (the "Forfeiture Restrictions").


4. Issuance of Stock.  No shares of Stock shall be issued to you prior to the
date on which the Restricted Stock Units vest and the restrictions, including
the Forfeiture Restrictions, with respect to the Restricted Stock Units lapse,
in accordance with Section 6 or 7.  After the Restricted Stock Units vest
pursuant to Section 6 or 7, the Company shall as soon as practicable after such
vesting date (but no later than 90 days following the vesting date), cause to be
issued Stock registered in your name in payment of such vested Restricted Stock
Units upon receipt by the Company of any required tax withholding.  The Company
shall evidence the Stock to be issued in payment of such vested Restricted Stock
Units in the manner it deems appropriate.  The value of any fractional
Restricted Stock Units shall be rounded down at the time Stock is issued to you
in connection with the Restricted Stock Units.  No fractional shares of Stock,
nor the cash value of any fractional shares of Stock, will be issuable or
payable to you pursuant to this Agreement.  The value of such shares of Stock
shall not bear any interest owing to the passage of time.  Neither this Section
5 nor any action taken pursuant to or in accordance with this Section 5 shall be
construed to create a trust or a funded or secured obligation of any kind.


5. Expiration of Restrictions and Risk of Forfeiture.  The restrictions on the
Restricted Stock Units, including the Forfeiture Restrictions, will expire as
set forth in Annex A to this Agreement, and shares of Stock that are
nonforfeitable and transferable will be issued to you in payment of your vested
Restricted Stock Units as set forth in Annex A, provided that you remain in the
employ of, or a service provider to, the Company or its Subsidiaries until the
applicable dates set in Annex A to this Agreement.
6. Termination of Services.
(a) Termination Generally.  Subject to subsection (c), if your service
relationship with the Company or any of its Subsidiaries is terminated for any
reason, then those Restricted Stock Units for which the restrictions have not
lapsed as of the date of termination shall become null and void and those
Restricted Stock Units shall be forfeited to the Company.  The Restricted Stock
Units for which the restrictions have lapsed as of the date of such termination,
including Restricted Stock Units for which the restrictions lapsed in connection
with such termination, shall not be forfeited to the Company and shall be
settled as set forth in Section 5.
 

--------------------------------------------------------------------------------

(b) Corporate Change.  In the event that a Corporate Change occurs prior to any
portion of the Restricted Stock Units becoming vested, 100% of the unvested
Restricted Stock Units shall immediately become vested and shall be settled as
set forth in Section 5.
(c) Effect of Employment Agreement.  Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 7 and any
employment agreement entered into by and between you and the Company or its
Subsidiaries, the terms of the employment agreement shall control.
7. Leave of Absence.  With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began.
8. Payment of Taxes.  The Company may require you to pay to the Company (or the
Company's Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary's) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  Unless you make other arrangements
with the Company prior to the applicable withholding date, the Restricted Stock
Units will be net settled to withhold applicable taxes.
9. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed.  No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company's legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained.  As a condition to any issuance hereunder, the Company may
require you to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.  From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance.
 

--------------------------------------------------------------------------------

10. Section 409A of the Code.  It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Section 409A of the Code and the regulations promulgated thereunder
(the "Nonqualified Deferred Compensation Rules"), and Awards will be operated
and construed accordingly. This Section 11 does not contain a representation to
you regarding the tax consequences of the grant, vesting, exercise, settlement,
or sale of the Award (or the Stock underlying such Award) granted hereunder, and
should not be interpreted as such.  In no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Participant on account of non-compliance with the
Nonqualified Deferred Compensation Rules.  Notwithstanding any provision in the
Plan or this Agreement to the contrary, in the event that you are a "specified
employee" (as defined under the Nonqualified Deferred Compensation Rules) and
you become entitled to a payment under an Award that would be subject to
additional taxes and interest under the Nonqualified Deferred Compensation Rules
if your receipt of such payment or benefits is not delayed until the earlier of
(i) the date of your death, or (ii) the date that is six months after your
"separation from service," as defined under the Nonqualified Deferred
Compensation Rules (such date, the "Section 409A Payment Date"), then such
payment or benefit shall not be provided to you until the Section 409A Payment
Date.  Any amounts subject to the preceding sentence that would otherwise be
payable prior to the Section 409A Payment Date will be aggregated and paid in a
lump sum without interest on the Section 409A Payment Date.  The applicable
provisions of the Nonqualified Deferred Compensation Rules are hereby
incorporated by reference and shall control over any provision in the Plan or
this Agreement that are in conflict therewith. Each payment made under this
Award, if any, shall be treated as a separate payment under the Nonqualified
Deferred Compensation Rules.
11. Clawback.  The Restricted Stock Units granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the date of
grant, including any policy adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and rules promulgated thereunder by
the SEC and that the Company determines should apply to the Award.  Any such
policy may subject your Award and amounts paid or realized with respect to the
Award to reduction, cancelation, forfeiture or recoupment if certain specified
events or wrongful conduct occur as specified in any such clawback policy.
12. Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to this Agreement on all
certificates representing shares issued with respect to this Award.
13. Right of the Company and Subsidiaries to Terminate Services.  Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.
14. Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
 

--------------------------------------------------------------------------------

15. Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys' fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
16. No Liability for Good Faith Determinations.  The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.
17. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
18. No Guarantee of Interests.  The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
19. Company Records.  Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.
20. Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail. The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan (including
grants) by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
21. Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.
22. Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
23. Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
 

--------------------------------------------------------------------------------

24. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
25. Company Action.  Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
26. Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.
27. Governing Law.  This Agreement shall be interpreted, governed by, and
construed in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws, except to the extent that it implicates
mandatory provisions of the General Corporation Law of the State of Delaware,
which matters shall be governed by such Delaware law.  The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
28. Amendment.  This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the date of grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
29. The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior terms and conditions
between the Company and you with respect to the subject matter.
[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN, AND,
AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN.
TRECORA RESOURCES
By: 
Name: 
Title: 
Date: 
HOLDER
By: 
Name: ______________________________
Date: 






--------------------------------------------------------------------------------



ANNEX A
PRIOR GRANTS SUBJECT TO THIS AGREEMENT


Number of Restricted Stock Units Subject to this Agreement**
 
Percentage of Restricted Stock Units to Vest*
Vesting Date
Original Date of Grant***
                       






